Registration No. 02-35570 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 82 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Drinker Biddle & Reath, LLP Des Moines, Iowa 50392 1treet, N.W. Washington, DC 20005-1209 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) XX immediately upon filing pursuant to paragraph (b) of Rule 485 on (date), pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box:) This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This filing relates to the Series in the Registrant's Class 1 and Class 2 shares prospectus dated April 30, 2012 (as filed on April 27, 2012, SEC Accession No. 0001144204-12-024317), and is filed for the purpose of submitting interactive data files. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized in the City of Des Moines and State of Iowa, on the 17th day of May, 2012. Principal Variable Contracts Funds, Inc. (Registrant) /s/ N. M. Everett N. M. Everett President, Chief Executive Officer and Director Attest: /s/ Beth Wilson Beth Wilson Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Chairman of the Board May 17, 2012 R. C. Eucher /s/ N. M. Everett President, Chief Executive May 17, 2012 N. M. Everett Officer and Director (Principal Executive Officer) /s/ L. A. Rasmussen Vice President, Controller and May 17, 2012 L. A. Rasmussen Chief Financial Office (Principal Financial Officer and Controller) (E. Ballantine)* Director May 17, 2012 E. Ballantine (L. T. Barnes)* Director May 17, 2012 L. T. Barnes (K. Blake)* Director May 17, 2012 K. Blake (C. Damos)* Director May 17, 2012 C. Damos (R. W. Gilbert)* Director May 17, 2012 R. W. Gilbert (M. A. Grimmett)* Director May 17, 2012 M. A. Grimmett (F. S. Hirsch)* Director May 17, 2012 F. S. Hirsch (T. Huang)* Director May 17, 20122 T. Huang (W. C. Kimball)* Director May 17, 2012 W. C. Kimball (B. A. Lukavsky)* Director May 17, 2012 B. A. Lukavsky (D. Pavelich)* Director May 17, 2012 D. Pavelich /s/ M. J. Beer *By M. J. Beer Executive Vice President * Pursuant to Powers of Attorney Previously Filed Exhibit No. Exhibits Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculations Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Document Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Document Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
